DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-26 are presented for examination.
Claims 1-26 are allowed.

Invention
The Present invention teaches "Pedestrian activity recognition is embodied in a method, system, non-transitory computer-readable and vehicle. A Siamese neural network is trained to recognize a plurality of pedestrian activities by training it recordings of the same pedestrian activity from two or more separate training image capture devices. The Siamese neural network is deployed with continual data collection from an additional image capture device to create a dataset of clusters of similar activities in an unsupervised manner. A spatio-temporal intent prediction model is then trained that can be deployed to recognize and predict pedestrian activity. Based on the likelihood of a particular pedestrian activity occurring or currently being underway, an automatic vehicle maneuver can be executed to navigate the situation.”
         
Reason for Allowance
Claims 1-26 are allowed. The claims subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 12/20/2021, Pages 1-3.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 9, 17, and 19 are allowed, the claims 2-8, 10-16, 18, and 20-26 are also allowed based on their dependency upon the independent claims 1, 9, 17, and 19.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

        SHASHUA; Amnon et al. (US Pub. No.: 2020/0223451) teaches “The present disclosure relates to systems and methods for host vehicle navigation. Disclosed systems and methods may receive, from a camera, a plurality of images representative 

          Chen (US Pub. No.: 2020/0209864 A1) teaches “vehicle can include an on-board data processing system that receives sensor data captured by various sensors of the vehicle. As a vehicle travels along a route, the on-board data processing system can process the captured sensor data to identify a potential vehicle stop. The on-board data processing system can then identify geographical coordinates of the location at which the potential vehicle stop occurred, use artificial intelligence to classify a situation of the vehicle at the potential stop, and determine whether the stop was caused by a road obstacle, such as a speed bump, a gutter, an unmarked crosswalk, or any other obstacle not at an intersection. If the stop was caused by the road obstacle, the on-board data processing system can generate virtual stop or yield line data corresponding to the identified geographic coordinates and transmit this data to a server over a network for processing.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667